Citation Nr: 1730505	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as a stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1972.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has expanded the Veteran's claim for a "stress disorder" to encompass all acquired psychiatric disabilities, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the claim on appeal.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The Veteran has no current diagnosis of an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as a stress disorder, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In October 2011, VA provided the Veteran with a relevant and adequate examination of his claimed psychiatric disorder.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, VA has met its duty to assist in this respect.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

Based on the evidence as detailed below, the Veteran's claim for service connection for an acquired psychiatric disorder is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to his claim.  Specifically, there is no evidence that the Veteran has ever been diagnosed with an acquired psychiatric disorder.  

In October 2011, the Veteran underwent a VA examination.  He reported symptoms such as sleep disturbance, hypervigilance, and irritability.  The examiner noted that the Veteran was able to give relatively vivid detail on combat events; his reaction to these events indicates evidence of being exposed to a traumatic event.  The Veteran endorsed having recurrent recollections of the events and dreams about his experience, but with limited detail or elaboration.  The Veteran also endorsed avoiding subjects that made him think about Vietnam, but could not give a single example.  With regards to hyperarousal, he stated that his symptoms of irritability and sleep problems only came up in recent years because he never used to think about Vietnam prior to a few years ago.  Finally, he endorsed feeling detached from others, but described spending time with his children, going out for leisure, and having "loving" feelings for his family.

The October 2011 examiner determined that even though there was little doubt that the Veteran was in combat and had very negative experiences, he did not give sufficient evidence of avoidant behaviors that negatively impact his life.  Further, the Veteran provided limited evidence of an overall negative impact of the symptoms on his everyday functioning.  He endorsed symptoms, but was unable to communicate how they made him feel, think, or act in a negative manner.  The examiner concluded that even though the positive PTSD screen showed some symptoms of PTSD, his combat experiences have not resulted in symptoms consistent with all the diagnostic criteria of PTSD.  

Based on the examination by the October 2011 examiner, the Veteran meets PTSD criteria such as being confronted with an event that involved actual or threatened death in which he experienced intense fear (DSM-IV; A) as well as difficulty sleeping and hypervigilance (DSM-IV; D).  However, he does not meet PTSD criteria such as persistently re-experiencing the traumatic event (DSM-IV; B), feeling detached or estranged from others (DSM-IV; C), and PTSD symptoms causing clinically significant distress or impairment in functioning (DSM-IV; F).  As he does not have the symptoms of Criterion B and C, he cannot meet the durational requirement of experiencing those symptoms for more than one month (DSM-IV; E).  Therefore, the Veteran does not meet the current diagnostic criteria for PTSD.  See American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

The record contains two entries regarding a possible diagnosis of PTSD.  In January 2012, a counselor at the Vet Center diagnosed the Veteran with PTSD.  Additionally, in November 2016, a VA social worker diagnosed the Veteran with PTSD based on his medical history.  However, neither the counselor nor the social worker explained why they made that diagnosis or their qualifications to make such a complex medical diagnosis.  These entries are insufficient for the Board to recognize a diagnosis of PTSD.  Additionally, despite the expansion of this claim under Clemons, 23 Vet. App. at 5-6, the Veteran has submitted no evidence demonstrating that he currently has or has ever had any acquired psychiatric disorder.  

The Board recognizes that the Veteran, through his representative, has requested a new VA examination for his claimed PTSD under the DSM-V.  However, the Veteran's appeal was certified to the Board in July 2014, a month before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-V in the Schedule for Rating Disabilities.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The rule specifically states that the update to DSM-IV does not affect claims certified to the Board prior to August 2014, even if such claims are subsequently remanded.  Id.  Therefore, the Veteran is not eligible for a VA examination under the new standard.

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for an acquired psychiatric disorder.  The evidence does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from symptoms that may approximate an acquired psychiatric disorder, he is not competent to provide a medical opinion diagnosing that disability.  Such medical diagnoses do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4. 
 
Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed acquired psychiatric disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


